United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1414
                        ___________________________

 Jacob Riegelsberger, individually and on behalf of all similarly situated persons

                                      Plaintiff - Appellant

                                         v.

   Air Evac EMS, Inc.; Global Medical Response, Inc., formerly known as Air
                        Medical Group Holdings, Inc.

                                    Defendants - Appellees
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: January 16, 2020
                            Filed: August 17, 2020
                                ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

STRAS, Circuit Judge.

      Jacob Riegelsberger sued his employer, Air Evac EMS, Inc., under federal
law for unpaid overtime wages. After determining that his job was exempt from
federal overtime requirements, the district court 1 granted summary judgment to Air
Evac. We affirm.

                                         I.

      Riegelsberger is a flight paramedic with Air Evac, an “air ambulance” service
that provides emergency medical transportation by helicopter. Under company
policy, he does not receive overtime pay until he works more than 84 hours over a
two-week pay period. He believes that this policy violates the Fair Labor Standards
Act (“FLSA”), which requires most employers to pay overtime after an employee
works more than 40 hours in a single week. See 29 U.S.C. § 207(a)(1). He seeks to
recover unpaid overtime wages under FLSA. See id. § 216(b).

       Before the district court, Air Evac argued that it was a “carrier by air,” which
would make Riegelsberger’s job exempt from FLSA’s overtime requirements. Id.
§ 213(b)(3). He had two responses: (1) the company’s prior statements “estopped”
it from invoking the exemption; and (2) the exemption did not apply anyway. The
court rejected the estoppel argument, concluded that the job was exempt, and granted
summary judgment to the company.2

                                          II.

      We begin with Riegelsberger’s equitable-estoppel argument. Equitable
estoppel prevents “a party who makes a representation that misleads another person”
from denying it if the other person “reasonably relies on [it] to his detriment.” Duty
v. Norton-Alcoa Proppants, 293 F.3d 481, 493–94 (8th Cir. 2002) (citation omitted);


      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
      2
      The district court also dismissed a claim brought against Air Evac’s parent
company, Global Medical Response, Inc. This particular decision is not before us
on appeal.
                                       -2-
see also Heckler v. Cmty. Health Servs. of Crawford Cty., Inc., 467 U.S. 51, 59
(1984) (citing Restatement (Second) of Torts § 894(1) (Am. Law Inst. 1979)). The
reason is that “a party [may not] tak[e] inequitable advantage of a situation it
caused.” Immigration Law Grp., LLP v. McKitrick, 484 F.3d 998, 1001 (8th Cir.
2007).

      The parties’ disagreement extends beyond just basic equitable-estoppel
principles to the underlying standard of review. The general rule is that equitable
decisions, including those involving estoppel, are subject to an abuse-of-discretion
standard. See Duty, 293 F.3d at 493. Riegelsberger would rather have us start from
scratch with de-novo review, but his only support comes from a case involving a
motion to compel arbitration, Donaldson Co. v. Burroughs Diesel, Inc., 581 F.3d
726, 731 (8th Cir. 2009). Unlike Donaldson, however, this case does not involve a
special context like arbitration. Rather, it is just a run-of-the-mill application of
equitable-estoppel principles, so the general rule applies.

                                         A.

       Riegelsberger’s equitable-estoppel argument arises out of the parties’
communications during the months leading up to the lawsuit. The controversy arose
after Air Evac took over an air base from REACH Air Medical Services, one of its
sister companies. As part of the transition, REACH employees had an option to
continue doing the same work for Air Evac. Riegelsberger, who was a REACH
employee at the time, took advantage of the offer.

       The two companies had similar human-resources policies, but overtime was
not one of them. REACH paid overtime after an employee reached 40 hours of work
in a single week. Air Evac, by contrast, required 84 hours over two weeks. In a
notice to employees before the transition, Air Evac explained that the 84-hour
overtime policy was one of just “a few differences” between the two companies.



                                        -3-
    Air Evac also sent an offer letter to Riegelsberger. In it, under the heading
“Compensation,” the letter stated that the job was

      a non-exempt position for purposes of Federal Wage and Hour Law,
      which mean[t] that [he was] eligible for overtime pay for hours actually
      worked in excess of 84 hours in a pay period.

(Emphasis added.)

                                           B.

      Riegelsberger seizes on a single word, “non-exempt,” to argue that equitable
estoppel applies. The district court concluded that his reliance on the letter was
unreasonable because Air Evac had otherwise clearly and consistently
communicated its overtime policy to him.

       The district court did not abuse its discretion in reaching this conclusion. It is
true, as Riegelsberger argues, that the letter was self-contradictory when it stated that
the position was at the same time non-exempt and subject to Air Evac’s overtime
policy. See 29 U.S.C. § 207(a)(1) (requiring overtime once a non-exempt employee
works 40 hours in a week). But the letter also encouraged him to direct any specific
questions to an Air Evac “Benefits Specialist”—which, as the district court noted,
he did not do. His lack of “reasonable diligence” in investigating the inconsistency
doomed his equitable-estoppel claim. Heckler, 467 U.S. at 59 n.10 (quoting 3 J.
Pomeroy, Equity Jurisprudence § 810, at 219 (S. Symons ed. 1941)); see Reed v.
Lear Corp., 556 F.3d 674, 680 (8th Cir. 2009) (holding that an employee’s reliance
was unreasonable when, in the face of conflicting messages, he “could have easily
sought clarification from” his employer).

                                          III.

      With the carrier-by-air exemption still on the table, our next task is to
determine whether it applies. The district court concluded that it did and granted
                                      -4-
summary judgment to the company. We review this decision, as well as the
underlying statutory question, de novo. See Williams v. Cent. Transp. Int’l, Inc., 830
F.3d 773, 775 (8th Cir. 2016).

       FLSA exempts certain jobs from its overtime requirements, including
“employee[s] of a carrier by air subject to the provisions of title II of the Railway
Labor Act.” 29 U.S.C. § 213(b)(3). The Railway Labor Act, for its part, covers
employees of “every common carrier by air engaged in interstate or foreign
commerce.” 45 U.S.C. § 181. Riegelsberger does not dispute that Air Evac
transports people by air, that it engages in interstate commerce, or that his job as a
flight paramedic is related to its “transportation activities.” Nw. Airlines, Inc. v.
Jackson, 185 F.2d 74, 77 (8th Cir. 1950). The only disputed question is whether Air
Evac is a “common carrier.” Although we generally look to dictionary definitions
in the absence of a statutory definition, see Thompson Truck & Trailer, Inc. v. United
States, 901 F.3d 951, 953 (8th Cir. 2018), we have given “common carrier” its
common-law meaning when it has turned up elsewhere, see Aho v. Erie Mining Co.,
466 F.2d 539, 540 (8th Cir. 1972).

        As it happens, both lead to the same place. One dictionary from the period
defines “common carrier” as “the office of carrying goods or persons for hire and
for all persons indifferently.” Webster’s New International Dictionary of the English
Language 540 (2d ed. 1934). Likewise, under the common law, a “common carrier”
must “hold[] itself out to the public as willing to carry all passengers for hire
indiscriminately.” Arrow Aviation, Inc. v. Moore, 266 F.2d 488, 490 (8th Cir. 1959).

       But “all” does not mean “everybody all the time.” Terminal Taxicab Co. v.
Kutz, 241 U.S. 252, 255 (1916). Rather, a carrier is still “common” even if it carves
out a specialized niche in the marketplace that serves only “a definable segment of
the public.” Thibodeaux v. Exec. Jet Int’l, Inc., 328 F.3d 742, 750 (5th Cir. 2003)
(emphasis omitted); see also Am. Orient Express Ry. Co. v. Surface Transp. Bd., 484
F.3d 554, 557 (D.C. Cir. 2007) (holding that a company offering specialized
vacations was a common carrier even though it excluded, among others, children);
                                        -5-
22 Williston on Contracts § 58:3 (4th ed. 2017) (“Indeed, the service may be a
common carriage although restricted to certain classes of persons or things, provided
that the classification is reasonable . . . .”). What matters is whether, within the
definable segment, it offers its services “indiscriminate[ly].” Iowa Telecomms.
Servs., Inc. v. Iowa Utils. Bd., 563 F.3d 743, 746 (8th Cir. 2009) (quoting U.S.
Telecom Ass’n v. FCC, 295 F.3d 1326, 1334 (D.C. Cir. 2002)); see also Webster’s
New International Dictionary, supra, at 540.

        Based on this understanding, Air Evac checks all the necessary boxes. First,
it is a transportation company that “holds itself out to the public” for hire. Arrow
Aviation, Inc., 266 F.2d at 490. One way it does so is by selling “memberships,” a
form of prepaid protection against some costs. It also markets its services to medical
providers and emergency responders, who request rides on behalf of those who need
them. Through both channels, Air Evac is willing to provide transportation services
for hire to all within its definable segment: people in critical medical condition who
require an air evacuation, either from a remote location to a hospital or between two
hospitals.

       Second, Air Evac does not discriminate within its segment. Nothing suggests,
for example, that it arbitrarily makes some medically necessary trips but not others
based on a patient’s inability to pay or some other factor. See Am. Orient Express
Ry. Co., 484 F.3d at 557 (stating that a common carrier may “not ‘make
individualized decisions, in particular cases, whether and on what terms to deal’”
(quoting Nat’l Ass’n of Regulatory Util. Comm’rs v. FCC, 525 F.2d 630, 641 (D.C.
Cir. 1976)). In fact, many states even forbid it from inquiring ahead of time about a
patient’s ability to pay. See, e.g., Mo. Rev. Stat. § 190.108(2) (2016); Mo. Code
Regs. Ann. tit. 19, § 30-40.308(2)(B)(2) (2020). In sum, Air Evac “fall[s] squarely
within the definition of [a] common carrier[].” Air Evac EMS, Inc. v. Cheatham,
910 F.3d 751, 764 (4th Cir. 2018).

     Riegelsberger’s arguments to the contrary do not get off the ground. It makes
no difference, for example, that medical providers, rather than the patients
                                        -6-
themselves, are the primary points of contact in arranging transportation. Just as a
major airline can still be a common carrier if a passenger uses a travel agent to
arrange transportation, health-care providers can provide the same service for their
patients without affecting Air Evac’s common-carrier status. Cf. Air Evac EMS,
Inc., 910 F.3d at 764 (making a similar analogy). The fact that intermediaries are
involved, in other words, does not change what Air Evac “actually does,” which is
to transport patients for a fee. United States v. One Rockwell Int’l Commander
690C/840, Serial No. 11627, 754 F.2d 284, 287 (8th Cir. 1985).

       Nor does it matter that Air Evac does not require patients to pay or agree to
pay beforehand. There is no dispute that Air Evac charges for its services. See, e.g.,
Thibodeaux, 328 F.3d at 747, 753 (holding that a company conducted a
“transportation-for-hire business” by operating aircraft that were fractionally owned
by its passengers and charging an “hourly operating cost plus [a] management fee”);
Citizens’ Bank v. Nantucket Steamboat Co., 5 F. Cas. 719, 725 (C.C.D. Mass. 1811)
(No. 2,730) (Story, J., riding circuit) (“I take it to be exceedingly clear, that no person
is a common carrier in the sense of the law, who is not a carrier for hire; that is, who
does not receive, or is not entitled to receive, any recompense for his services.”).
The fact that Air Evac waits until after it has transported a patient to collect its fee
does not change the for-hire calculus.

      The bottom line is that all signs point toward common-carrier status. See 45
U.S.C. § 181. As a “carrier by air,” 29 U.S.C. § 213(b)(3), Air Evac did not have to
pay Riegelsberger any more than it did.

                                           IV.

       We accordingly affirm the judgment of the district court.
                      ______________________________




                                           -7-